By the Court, Sawyer, C. J. :
The appeal is from the judgment in an action on a promissory note, without any statement. It does not appear when the payment on the note, admitted and allowed, was made, and it is, therefore, impossible to tell from the judgment roll whether the judgment is for too large a sum or not.
The only other point made, is, that the common property of husband and wife is not liable for the sole debt of the wife, created before her marriage. But it is otherwise settled in Van Maren v. Johnson, 15 Cal. 308.
Judgment affirmed, and the remittitur directed to issue forthwith.